FILE COPY




                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                          (512) 463-1312




                                Tuesday, February 17, 2015

Attorney General Gregory W. Abbott             Mr. Elliott Williams
Attorney General of Texas                      TDCJ NO. 481914
P.O.Box 12548, MC 059                          2661 FM 2054, Coffield Unit
Austin, TX 78701                               Tennessee Colony, TX 75884

RE:   Case Number: 14-1079                                       [DIN COURT OF APPEALS
      Court of Appeals Number: 12-14-00320-CV                  12th Court of Appeals District
      Trial Court Number: XXX-XX-XXXX


Style: ELLIOTT WILLIAMS
      v.

      TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                               CATHY S. LUSK, CLE
Dear Counsel:


      Today the Supreme Court lifted the abatement order in the above-referenced case.
                                                  Sincerely,


                                                  Blake A. Hawthorne, Clerk

                                                  by Patrick D. Passmore, Deputy Clerk

cc:     Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
        Ms. Janice Staples